NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



SHERMYKAEL JUANIUS JENKINS,        )
                                   )
           Appellant,              )
                                   )
v.                                 )                  Case No. 2D17-877
                                   )
DEANDRA LEEANN GOODMAN,            )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 25, 2018.

Appeal from the Circuit Court for Lee
County; Robert J. Branning, Judge.

Shermykael Juanius Jenkins, pro se.

No appearance by Deandra LeeAnn
Goodman.



SILBERMAN, Judge.

              After a final judgment of injunction for protection against domestic violence

was entered against him, Shermykael Juanius Jenkins filed a pro se "Motion for

Rehearing or Appeal" which the trial court treated as Jenkins' notice of appeal. In his

motion for rehearing or appeal and in this court, Jenkins alleged grounds that do not

establish reversible error but may provide for relief from judgment under Florida Family

Law Rule of Procedure 12.540(b). Rather than relinquish jurisdiction for the trial court to
consider those grounds, we affirm without prejudice to Jenkins filing a motion for relief

from judgment under rule 12.540(b) within thirty days of mandate. See Armbruster v.

Amber Int'l Corp., 416 So. 2d 1220, 1221 (Fla. 3d DCA 1982); Glatstein v. City of Miami,

391 So. 2d 297, 299 (Fla. 3d DCA 1980).



CASANUEVA and SLEET, JJ., Concur.




                                           -2-